Title: [Tuesday August 27. 1776.]
From: Adams, John
To: 


      Tuesday August 27. 1776. A Letter of the 23d from General Mercer, was read and referred to the Board of War.
      The Board of War brought in a report, which was taken into Consideration; whereupon Resolved. See the several Resolutions in the Journal.
      The Committee to whom the Letter from Colonel Wilson was referred brought in a Report, which was taken into Consideration; whereupon Congress came to the following resolutions: which see in the Journal.
      A Committee of the whole, on the Plan of foreign Treaties. Mr. Nelson reported that the Committee had gone through the same and reported sundry Amendments.
      Resolved that the Plan of Treaties, with the Amendments, be referred to the Committee who brought in the original Plan, in order to draw up Instructions, pursuant to the Amendments made by the Committee of the whole. That two Members be added to that Committee. The Members chosen Mr. Richard Henry Lee and Mr. Wilson.
      A Petition from the deputy Commissary General was read, and referred to the Board of War.
      Delegates from Virginia produced new Credentials. George Wythe, Thomas Nelson, Richard Henry Lee, Thomas Jefferson, and Francis Lightfoot Lee, Esqrs.
     